FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D16-1916
                 _____________________________

LAVAR MONTE THOMPSON,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Union County.
David P. Kreider, Judge.

                         August 3, 2018


PER CURIAM.

      A grand jury indicted Lavar Thompson for first-degree
murder, home-invasion robbery, burglary with a firearm,
kidnapping, and arson. Thompson was convicted on all counts.
Because the State sought the death penalty, the case proceeded to
a penalty phase, after which the jury voted to spare Thompson’s
life. The court sentenced Thompson to life in prison, and Thompson
now appeals.

                                I.

     Bill and Connie Couch lived in Lake Butler. Their property
comprised a mobile home, several outbuildings, and a camper
trailer Mr. Couch called his “man cave.” The Couches’ daughter,
Chloe, and Mrs. Couch’s son from a previous relationship lived
with them on the property.

     In January 2012, Ronald Griffis knocked on the Couches’ front
door, offering to pave their driveway. After some negotiating,
Griffis and Mr. Couch agreed on a deal, and Griffis said he would
come back with a work crew to begin the job.

     The next day, Griffis arrived with his girlfriend and two other
workers: Amanda Jeffery (Griffis’s sister) and Michael Pierce,
known to the work crew by his street name, “Rat.” The crew
worked on the driveway for the next two days. When they finished,
the crew asked Mrs. Couch for payment. Mrs. Couch, who was
home alone with Chloe, told them Mr. Couch would pay them after
he returned and inspected the job. Dissatisfied with this response,
Rat became agitated and started pacing back and forth on the
Couches’ porch saying he’d get his money “one way or another.”
Mrs. Couch eventually called law enforcement, and officers told
the work crew that if they wanted to wait for Mr. Couch, they had
to do so off the Couches’ property. Meanwhile, Jeffery decided to
drive Rat back to his apartment in Starke while the rest of the
crew waited on the side of the road near the Couches’ home.

     On the drive to Starke, Jeffery and Rat discussed burglarizing
the Couches’ property to get the money they felt they were owed.
Rat said he knew someone who could help them do it. Arriving at
his apartment complex, Rat saw Appellant Lavar Thompson
walking nearby and told him to expect a call later that night.
Around 2:30 in the morning, Rat called Jeffery, telling her to come
pick him and Thompson up in Starke. Jeffery did as she was told.

     A few hours later, Mrs. Couch woke up to find a masked man
holding a gun in her face. The man told her “this is a robbery” and
said he was going to rape her. With her daughter sleeping nearby,
Mrs. Couch begged the man not to. The man then said he would
not rape her, but he forced her out of the mobile home, across the
yard, and into the Couches’ camper.

    As Mrs. Couch entered the camper, she saw Mr. Couch
covered in blood. His teeth were on the floor. Another masked
man—significantly taller than the first and wearing a tan jacket—
was standing next to Mr. Couch. The taller man took Mrs. Couch
                                 2
into the camper’s bedroom and demanded combinations to nearby
safes. When Mrs. Couch explained she didn’t know the
combinations, both men started beating Mr. Couch with a wrench
and stabbing him with an ice pick.

     The taller man sat Mrs. Couch down on the couch next to her
husband and started binding her with duct tape. When Mrs. Couch
resisted, the man struck her on the forehead with a gun. The men
then asked Mrs. Couch where they kept their gasoline. She said
she didn’t know. Eventually, one of the men left the camper and
returned with lighter fluid, spraying it throughout the camper and
on Mr. Couch. Mrs. Couch asked if they were going to burn her and
Mr. Couch alive. They said “no,” then cut the duct tape off Mrs.
Couch and took her back to the mobile home, leaving Mr. Couch in
the camper.

    Back in the mobile home, Mrs. Couch sat quietly while the
men gathered televisions, game consoles, and other electronics,
putting them in Mrs. Couch’s SUV. The shorter man also took Mrs.
Couch’s wedding band off her finger. Around this time, when the
mask slipped off the shorter man’s face, Mrs. Couch recognized
him as Rat, the man who helped pave her driveway.

     After loading Mrs. Couch’s SUV with stolen property, Rat and
the taller man walked out the Couches’ front door. Mrs. Couch ran
after them to see if they were actually gone. When she got to the
door, she saw the camper in flames. She then found Mr. Couch face
down on the camper’s steps, close to the flames. Although he was
alive then, he died later that day.

     A few hundred yards from the Couches’ home, Amanda Jeffery
sat in a parked car, watching emergency response vehicles speed
past her. Union County Sheriff’s Office Investigator Jerry Feltner,
driving one of those vehicles, recognized Jeffery and stopped to ask
her what she was doing. Jeffery told Feltner about the driveway
job and said she was waiting on her brother to come back from the
Couches’ house. Feltner told Jeffery that the Couches had just
been burglarized and asked if she knew a man who was working
with them. Jeffery told Feltner that a man named “Rat” had
worked with them. She said she didn’t know Rat’s real name but
knew he was from Starke. Feltner then called a Starke law

                                 3
enforcement officer, asking about anyone named Rat. The Starke
officer later determined Rat was Michael Pierce.

     Now knowing Pierce (Rat) was a suspect, the Starke officer
drove to Rat’s apartment complex, parked across the street, and
waited to see if Rat would show up. Before long, a car pulled up
with Rat and Thompson inside. They parked, went inside,
returned in different clothes, and drove off. The Starke officer
pulled them over and took them into custody.

     Police began gathering evidence left in the wake of Mr.
Couch’s murder: One of Rat’s cousins found stolen electronics and
a bloodstained gun inside a shed near his house. A tan
bloodstained jacket turned up in Thompson’s apartment. Mrs.
Couch’s SUV was found, on fire, in a graveyard. Police found a
purple bloodstained glove by the road near Mrs. Couch’s SUV.
Officers submitted all this evidence for DNA testing, which
returned matches to Mr. Couch (for all items) and Thompson (for
the jacket and glove).

                                 II.

      Nearly four years after the crime, Thompson went to trial for
first-degree murder, robbery, arson, and kidnapping. By this time,
Pierce (Rat) had already pleaded guilty to murder and received
multiple life sentences. Jeffery, who had also pleaded guilty,
testified at Thompson’s trial that she drove Pierce and Thompson
from Starke to the Couches’ home in Lake Butler and gave Pierce
a gun to use during the crime. She also said that Thompson was
complicit in the plan, that he discussed details of the robbery with
Pierce before being dropped off.

     Along with Jeffery’s testimony and the evidence recovered
from Pierce’s cousin’s house, Thompson’s home, and Mrs. Couch’s
stolen SUV, the State sought to enter into evidence a blood-stained
wallet and shoes that the State indicated had been taken from
Thompson when he was booked into the Bradford County jail.

     Thompson objected to the admission of this evidence, arguing
that the State could not authenticate the wallet and shoes because
it could not produce a witness to testify definitively that he or she
removed each item from Thompson. Instead, the first person to

                                 4
acknowledge the receipt of each piece of evidence did not know
precisely where the items came from other than from either Pierce
or Thompson during booking. Thompson argued that this initial
gap in chain of custody meant that the items were inadmissible.
Ultimately, the court overruled Thompson’s objections and the
wallet and shoes were admitted. Those evidentiary rulings are the
subject of this appeal.

                                 III.

      “Authentication or identification of evidence is required as a
condition precedent to its admissibility.” § 90.901, Fla. Stat.
(2016). A litigant can satisfy this requirement with “evidence
sufficient to support a finding that the matter in question is what
its proponent claims.” Id. The threshold for authentication is
“relatively low,” and it “only requires a prima facie showing that
the proffered evidence is authentic.” Mullens v. State, 197 So. 3d
16, 25 (Fla. 2016). And parties can rely on direct or circumstantial
evidence to meet this low threshold, State v. Love, 691 So. 2d 620,
621 (Fla. 5th DCA 1997), including evidence about an item’s
“appearance, content, substance, internal patterns, or other
distinctive characteristics in conjunction with the circumstances,”
Gosciminski v. State, 132 So. 3d 678, 700 (Fla. 2013). “Once a
prima facie showing of authenticity is made, the evidence comes
in, and the ultimate question of authenticity is for the jury.” Id.
(citing Charles W. Ehrhardt, Florida Evidence § 901.1, at 1092-93
(2013 ed.)). On appeal, we review a trial court’s conclusions about
authentication only for an abuse of discretion. Mullens, 197 So. 3d
at 25.

     Here, Thompson argues that the State failed to make a prima
facie showing of authenticity because there was no testimony
specifying which person initially took custody of the wallet or
shoes. But to any extent Thompson’s authenticity arguments rely
on the State’s inability to establish a precise chain of custody, that
reliance is misplaced. The only time admissibility turns on the
State’s ability to demonstrate chain of custody is when the
opposing party has demonstrated a probability that the item has
been tampered with. See Armstrong v. State, 73 So. 3d 155, 171
(Fla. 2011) (holding that once the moving party has demonstrated
a probability of tampering, “the burden shifts to the nonmoving

                                  5
party to establish a proper chain of custody or submit other
evidence that tampering did not occur”). And Thompson never
presented any evidence of tampering. Indeed, Thompson’s trial
counsel admitted there was no evidence of tampering. Accordingly,
the burden never shifted to the State.

     To the extent Thompson argues the State did not present
sufficient evidence for a prima facie showing of authenticity, we
again disagree. The Bradford County Sheriff’s Office evidence
custodian testified that the wallet contained credit cards in
Thompson’s name, his Florida Driver’s License, and his Social
Security card. These contents suggest that the wallet was owned
by Thompson. See Gosciminski, 132 So. 3d at 700. As for the shoes,
Agent Woodrow Beauchamp III testified that he removed the shoes
from Thompson during booking but forgot to record that on the
evidence receipt. (Another witness testified that a different agent
removed the shoes, but that witness acknowledged he might have
confused that other agent with Beauchamp.) There was also
testimony that the shoes could not have been mixed up with
Pierce’s shoes because the men were placed in separate cells and
Thompson’s shoes did not have laces and Pierce’s did. This
testimony did enough to send the question of authenticity to the
jury. See id. There was no abuse of discretion. Mullens, 197 So. 3d
at 25.

     Finally, even if the court erred in admitting the wallet and
shoes, that error was harmless beyond a reasonable doubt. There
was substantial direct evidence of Thompson’s guilt: Jeffery
testified Thompson agreed to take part in the robbery and that she
dropped both of them near the Couches’ property the morning of
the crime. The jacket recovered from Thompson’s apartment was
stained in Mr. Couch’s blood and Mrs. Couch identified it as the
jacket Rat’s accomplice wore inside the camper. And Mr. Couch’s
blood and Thompson’s DNA were found on the purple glove near
Mrs. Couch’s smoldering SUV. Considering the quality and
quantity of the other evidence presented at trial, we are convinced
that there is no reasonable possibility that any error related to the
admission of the wallet and shoes contributed to the verdict. See
State v. DiGuilio, 491 So. 2d 1129, 1135 (Fla. 1986).

    AFFIRMED.

                                 6
WOLF, OSTERHAUS, and WINSOR, JJ., concur.

                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Nada M. Carey, Assistant
Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Robert Quentin
Humphrey, Assistant Attorney General, Tallahassee, for Appellee.




                               7